DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (claims 1-2, 6-14, and 16-19) in the reply filed on 7/13/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koh et al. (U.S. 2020/0348594; “Koh”).
Regarding claim 1, Koh discloses a method comprising:
Forming a photoresist layer (5, Fig. 2A) over a substrate (1, Fig. 2A) ([0028]);
Reducing moisture or oxygen absorption characteristics of the photoresist layer (Fig. 2B) ([0028]);
Selectively exposing the photoresist layer to actinic radiation to form a latent pattern ([0031]; Fig. 2C); and
Developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern ([0033]; Fig. 2E).
Regarding claim 2, Koh discloses the photoresist layer (5, Fig. 2A) comprises a metal-containing photoresist composition ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (U.S. 2012/0088369 A1; “Weidman”) in view of Chang (U.S. 6,107,006).
Regarding claim 1, Weidman discloses a method comprising:
Forming a photoresist layer (110, Fig. 1A) over a substrate (100, Fig. 1A) ([0066]);
Selectively exposing the photoresist layer to actinic radiation to form a latent pattern ([0066]; Fig. 1B); and
Developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern ([0066]).
Yet, Weidman does not disclose reducing moisture or oxygen absorption characteristics of the photoresist layer.  However, Chang discloses reducing moisture or oxygen absorption characteristics of a photoresist layer (20, Fig. 2A) by forming an overlying barrier layer (25, Fig. 2A-2D) (col 3, lines 12-14).  This has the advantage of protecting the underlying photoresist during processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Weidman with reducing moisture or oxygen absorption characteristics of the photoresist layer, as taught by Chang, so as to protect the photoresist during processing.
Regarding claim 2, Weidman discloses the photoresist layer comprises a metal-containing photoresist composition ([0066], [0039]).
Regarding claim 6, Weidman and Chang disclose the reducing moisture or oxygen absorption characteristics of the photoresist layer comprises performing a surface treatment (barrier layer formation) to a surface of the photoresist layer (Chang: col 3, lines 12-14).
Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (U.S. 2012/0088369 A1; “Weidman”) in view of Chang (U.S. 6,107,006) and Chandross et al. (U.S. 5,750,312; “Chandross”).
Regarding claim 11, Weidman discloses a method comprising:
Forming a photoresist layer over a substrate, comprising:
Combining a first precursor and a second precursor in a vapor state to form a photoresist material, and depositing the photoresist material over the substrate ([0066]; [0039]);
Selectively exposing the photoresist layer to actinic radiation to form a latent pattern in the photoresist layer ([0066]);
Developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern in the photoresist layer ([0066]).
Yet, Weidman does not disclose the following:
Reducing moisture or oxygen absorption characteristics of the photoresist layer;
Extending the pattern in the photoresist layer into the substrate.
Regarding (a), Chang discloses reducing moisture or oxygen absorption characteristics of a photoresist layer (20, Fig. 2A) by forming an overlying barrier layer (25, Fig. 2A-2D) (col 3, lines 12-14).  This has the advantage of protecting the underlying photoresist during processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Weidman with reducing moisture or oxygen absorption characteristics of the photoresist layer, as taught by Chang, so as to protect the photoresist during processing.
Regarding (b), Chandross discloses extending a [photoresist] pattern into a substrate (col 1, lines 45-54).  This has the advantage of forming a structure in the substrate according to the pattern.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Weidman with extending the pattern into the substrate, as taught by Chandross, so as to form a structure in the substrate according to the pattern.
Regarding claim 12, Weidman, Chang, and Chandross disclose the first precursor is an organometallic having a formula: MaRbXc ([0039]-[0040]) where M is Si ([0040]), R is a substituted or unsubstituted alkyl or alkenyl (X2) ([0040]), X is a halide group (X1) ([0040]), and the second precursor is water ([0042]).  Yet, Weidman, Chang, and Chandross do not disclose 1≤a≤2, b≥1, c≥1, and b+c≤5.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select values of a, b, and c such that 1<a<2, b>1, c>1, and b+c<5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Weidman discloses the photoresist material is deposited over the substrate by atomic layer deposition (ALD) ([0066]).
Regarding claim 16, Weidman discloses a method comprising:
Depositing a photoresist composition comprising a first organometallic compound and a second compound over a substrate surface via atomic layer deposition (ALD) to form a photoresist layer ([0066], [0039]);
Selectively exposing the photoresist layer to actinic radiation to form a latent pattern ([0066]);
Developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern exposing a portion of the substrate surface ([0066]).
Yet, Weidman does not disclose the following:
Reducing moisture or oxygen absorption characteristics of the photoresist layer;
Removing a portion of the substrate surface exposed by the developing.
Regarding (a), Chang discloses reducing moisture or oxygen absorption characteristics of a photoresist layer (20, Fig. 2A) by forming an overlying barrier layer (25, Fig. 2A-2D) (col 3, lines 12-14).  This has the advantage of protecting the underlying photoresist during processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Weidman with reducing moisture or oxygen absorption characteristics of the photoresist layer, as taught by Chang, so as to protect the photoresist during processing.
Regarding (b), Chandross discloses removing a portion of a substrate surface exposed by developed photoresist (col 1, lines 45-54).  This has the advantage of forming a structure in the substrate according to the photoresist pattern.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Weidman with removing a portion of a substrate surface exposed by the developed photoresist, as taught by Chandross, so as to form a structure in the substrate according to the photoresist pattern.
Regarding claim 17, Chandross discloses removing a portion of the substrate surface by the developing includes etching the substrate surface (col 1, lines 45-54).
Regarding claim 18, Chandross discloses heating a photoresist layer at a temperature within the range of 100 °C and 500 °C after exposure (col 3, lines 28-30) so as to advantageously perform a post-exposure bake to aid in the subsequent developing process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 11-13, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-11 and 13-14 of copending Application No. 17/071,004 (U.S. 2021/0302833; reference application). 
Claim 1 of the instant application corresponds with claim 1 of the ‘004 application.
Claim 2 of the instant application corresponds with claim 6 of the ‘004 application.
Claim 6 of the instant application corresponds with claims 1 and 6 of the ‘004 application.
Claim 11 of the instant application corresponds with claims 1 and 11 of the ‘004 application.
Claim 12 of the instant application corresponds with claims 1, 6, and 11 of the ‘004 application.
Claim 13 of the instant application corresponds with claims 1, 10, and 11 of the ‘004 application.
Claim 16 of the instant application corresponds with claim 11 of the ‘004 application.
Claim 17 of the instant application corresponds with claim 13 of the ‘004 application.
Claim 18 of the instant application corresponds with claim 14 of the ‘004 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 7-10, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        9/6/22